Citation Nr: 0613479	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
psychoneurosis, anxiety state. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his daughters


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran enlisted in October 1940 and was discharged in 
September 1941.  He reenlisted in October 1941 and served on 
active duty from January 1942 to November 1945.  The veteran 
is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In connection with this appeal the veteran and his daughters 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge in November 2005; a transcript 
of that hearing is associated with the claims file.  At such 
hearing, the veteran submitted additional VA treatment 
records as well as lay statements and waived RO consideration 
of the newly submitted evidence.  Therefore, the Board may 
properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2005).


FINDING OF FACT

The veteran's chronic and severe psychiatric symptomatology 
of nightmares, avoidance of war stimuli, hyperstartle 
response, difficulty with sleep, irritability, intrusive 
thoughts, depression, anxiety, anger, labile mood swings, 
flashbacks, disillusionment, social withdrawal, difficulty 
with concentration, and avoidance of people renders him 
unable to obtain and maintain gainful employment or sustain 
effective social relationships. 


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
psychoneurosis, anxiety state, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for 
psychoneurosis, anxiety state, herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.

The veteran is currently service-connected for 
psychoneurosis, anxiety state, with a current disability 
rating of 10 percent, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  At his January 2005 VA examination, 
the examiner observed that the veteran was diagnosed with 
anxiety from World War II, which was a time when post-
traumatic stress disorder (PTSD) was not recognized.  
However, in 1952, one of the veteran's physicians diagnosed 
him with combat fatigue, which was the diagnosis then given 
for PTSD.  At his November 2005 Board hearing and in 
documents of record, the veteran contends that his 
psychiatric symptomatology is more severe than the currently 
assigned 10 percent and, therefore, he is entitled to an 
increased rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9400.  The regulations 
establish a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

The evidence of record demonstrates that the veteran's 
chronic and severe psychiatric symptomatology of nightmares, 
avoidance of war stimuli, hyperstartle response, difficulty 
with sleep, irritability, intrusive thoughts, depression, 
anxiety, anger, labile mood swings, flashbacks, 
disillusionment, social withdrawal, difficulty with 
concentration, and avoidance of people renders him unable to 
obtain and maintain gainful employment or sustain effective 
social relationships. 

Specifically, at his January 2005 VA examination, it was 
noted that the veteran reported that he was easily annoyed, 
not friendly with others, aggravated by people, had 
difficulty with sleep, nightmares, avoidance of war stimuli, 
and had a hyperstartle response.  The examiner noted that the 
veteran had two jobs after the military.  He worked in the 
Naval Ship Yard for about 25 years and, afterwards, drove a 
truck for the police department for a few years.  The veteran 
reported feeling nervous in crowds and indicated that he 
tried to avoid people.  Upon mental status examination, there 
was no impairment of thought process or communications.  The 
veteran had no delusions or hallucinations.  He was neatly 
and cleanly dressed with good hygiene and grooming.  The 
veteran was cooperative, pleasant, and nervous with his mood 
appropriate to thought content.  There was no inappropriate 
behavior and he was not homicidal or suicidal.  The examiner 
noted that the veteran was able to maintain personal hygiene, 
but had difficulty with other basic activities of daily 
living due to his age.  He was oriented to person, place, 
time, and situation.  Long-term and short-term memory was 
good.  There was no history of obsessive or ritualistic 
behavior.  Speech was goal-oriented and logical with good 
tone and rhythm.  The veteran had no panic attacks.  There 
was no impaired impulse control and no signs or symptoms of 
psychosis.  The veteran was able to abstract and 
conceptualize well, comprehension and judgment were good, and 
perception was normal.  Insight was good, although it was 
noted that the veteran minimized his distress.  The examiner 
noted that the veteran had difficulty falling and staying 
asleep.  He worried about his children.  The veteran also had 
problems with concentration and irritability.  Sometimes, his 
muscles get tense and tighten up.  

The examiner diagnosed generalized anxiety disorder per 
history and PTSD.  She assigned a current GAF score due to 
anxiety of 50 and a current GAF score due to PTSD of 47.  
Regarding PTSD symptomatology, the examiner indicated that 
the veteran reexperienced World War II through nightmares and 
intrusive thoughts.  He also avoided thinking about World War 
II.  The examiner noted that the claims file indicated that 
the veteran had problems with relationships due to anger and 
irritability through 1952, has had tension in his marriage, 
and had difficulty with expressing feelings of warmth.  
Regarding hyperarousal, the veteran still became nervous with 
sudden loud noises and had problems with irritability.  He 
also had difficulty with concentration and falling asleep.  

VA treatment records dated from December 2004 through 
November 2005 demonstrate that, the veteran continued to 
suffer from severe and chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic nightmares and 
flashbacks, disillusionment, and social withdrawal resulting 
from his traumatic experiences while serving in the military.  
The veteran denied any suicidal plans.  As relevant, mental 
status examination revealed that he was oriented to person, 
place, and time.  Thoughts and memory were within normal 
limits and there was no evidence of hallucinations, 
delusions, or paranoid ideation.  The veteran indicated that 
his memory and ability to concentrate were deteriorating as 
he aged.  The veteran's psychologist indicated diagnoses of 
severe and chronic PTSD and generalized anxiety disorder.  He 
assigned a GAF score of 35 and stated that, due to the 
nature, severity, and chronicity of the veteran's PTSD and 
generalized anxiety disorder, it was his professional opinion 
that the veteran could no longer maintain gainful employment, 
nor could he sustain effective social relationships.  In a 
September 2005 treatment record, the veteran's psychologist 
indicated that, while the veteran had worked for most of his 
adult life, it was no indication of the severity of his PTSD.  
Moreover, he stated that the veteran was presently unemployed 
due to the nature, severity, and chronicity of his PTSD.

Additionally, testimony offered at the veteran's November 
2005 hearing by his two daughters as well as lay statements 
submitted by both daughters and a family friend, indicate 
that the veteran's psychiatric symptomatology over the years 
included lack of hygiene, inability to express warm emotions, 
a dislike of people, anger, forgetfulness, depression, lack 
of appetite, antagonistic, nightmares, difficulty sleeping, 
inability to handle crowds, avoidance of war stimuli, and 
flashbacks.

The Board notes that the January 2005 examiner assigned GAF 
scores of 47 and 50, and VA treatment records reflect GAF 
scores of 35.  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or, any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV.  As such, the GAF scores 
assigned to the veteran's psychiatric symptomatology reflect, 
at the very least, serious impairment.  Moreover, the veteran 
has demonstrated psychiatric symptomatology of nightmares, 
avoidance of war stimuli, hyperstartle response, difficulty 
with sleep, irritability, intrusive thoughts, depression, 
anxiety, anger, labile mood swings, flashbacks, 
disillusionment, social withdrawal, difficulty with 
concentration, and avoidance of people, which his treating 
psychologist has determined renders him unemployable and 
unable to sustain effective social relationships. 

The Board notes that while the veteran does not necessarily 
meet the criteria as listed for a 100 percent evaluation, 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
the Board again notes that such symptoms are not an 
exhaustive list, but are rather examples of the type and 
degree of symptoms warranting a 100 percent rating.  See 
Mauerhan, supra.  As the veteran's GAF scores demonstrate 
severe symptomatology and his treating psychologist has 
determined that his psychiatric symptomatology renders him 
unable to obtain and maintain gainful employment or sustain 
effective social relationships, the Board finds with the 
resolution of any doubt in the veteran's favor, his service-
connected psychoneurosis, anxiety state, more nearly 
approximates a 100 percent rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9400 
(2005).


ORDER

A 100 percent rating for psychoneurosis, anxiety state, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


